FILED
                            NOT FOR PUBLICATION                             NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHAWN ANDERSON,                                  No. 15-15974

               Plaintiff-Appellant,              D.C. No. 1:14-cv-01380-AWI-
                                                 MJS
 v.

CHRIS KRPAN; MICHAEL FOSTER,                     MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                            Submitted October 25, 2016**

Before:        LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Shawn Anderson, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915A and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1915(e)(2)(B)(ii). Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We reverse

and remand.

      Dismissal of Anderson’s action was premature because Anderson alleged

that defendants failed to provide and delayed medical treatment for Anderson’s

ankle. Liberally construed, these allegations in the amended complaint were

“sufficient to warrant ordering [defendants] to file an answer.” Wilhelm, 680 F.3d

at 1116; see also id. at 1122 (denying or delaying medical treatment can amount to

deliberate indifference; a prisoner need not show his harm was substantial);

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (a prison official is

deliberately indifferent if he or she knows of and disregards an excessive risk to an

inmate’s health).

      Accordingly, we reverse the district court’s judgment and remand for further

proceedings.

      REVERSED and REMANDED.




                                          2                                    15-15974